J-A28009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

GREGG SCHOLL                                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

MARGARET SCHOLL

                            Appellee                  No. 923 EDA 2016


               Appeal from the Order Entered February 23, 2016
             In the Court of Common Pleas of Northampton County
                 Domestic Relations at No(s): CID: 613115096
                                              No. DR-6915


BEFORE: PANELLA, J., SHOGAN, J., and PLATT, J.

MEMORANDUM BY PANELLA, J.                            FILED MARCH 07, 2017

        “Reasonable child care expenses paid by either parent, if necessary to

maintain employment or appropriate education in pursuit of income, shall be

allocated between the parties in proportion to their net incomes and added

to his and her basic support obligation.” Pa.R.C.P. 1910.16-6(a). The issue

presented in this appeal is whether the trial court abused its discretion when

it required Appellant, Greg Scholl (“Father”), to contribute towards the costs

of a nanny utilized by Appellee, Margaret Scholl (“Mother”). Father argues

that Mother’s retention of a nanny is unreasonable and unnecessary.




____________________________________________



    Retired Senior Judge assigned to the Superior Court.
J-A28009-16



       The trial court’s order entered on February 22, 2016, sets forth the

parties’ support obligations. As Father correctly notes, “Nowhere in the trial

court’s order or in the court’s opinion does the court identify the exact

amount of the child care expense that the court determined to be

‘reasonable and necessary.’” Appellant’s Brief, at 10. The order does not

mention the nanny or set any amount for the nanny’s salary or expenses.

The order, dated February 16, 2016, sets forth the parties’ monthly net

salaries and support obligations for three distinct periods: February 1, 2015

through May 31, 2015; June 1, 2015 through August 31, 2015; and from

September 1, 2015 on.

       In his brief, Father calculates two different annual expenses for the

nanny: $29,133.96, for February 1, 2015 through May 31, 2015, and

$29,477.04, beginning on June 1, 2015. See Appellant’s Brief, at 11, nn. 2-

3. The trial court’s opinion,1 in summarizing the deposition testimony, notes

that “the parties paid the nanny $30,928.00” in 2013. Trial Court Opinion,

filed 5/12/16, at 5. And that “In 2014, the nanny received $20,800 in

wages, and Defendant paid the 7.65% for social security wages and ‘several

hundred dollars’ for unemployment” and paid “approximately $540.00 per

month for the nanny’s health insurance.” Id. The court notes, “All of the


____________________________________________


1
 “[A] trial court opinion is not part of the evidentiary record and cannot be
used to add to or contradict evidence in the case….” Commonwealth v.
Stewart, 84 A.3d 701, 709 n.3 (Pa. Super. 2013) (emphasis omitted).



                                           -2-
J-A28009-16



current expenses for the nanny were the same as when the parties were

married and living together.” Id. But there is no concrete number attributed

to that statement. And, as noted, the figures varied during the previous

years. The opinion then goes on to explain its reasons as to why Mother’s

use of the nanny is reasonable. See id., at 6-7, 11. But that analysis is

utterly devoid of any discussion of the expense associated with the nanny or

what each party is financially obligated to pay for the nanny.

       With no specific finding in the order (or even in the record) as to the

expense of retaining the nanny, we are simply unable to determine whether

the nanny constitutes a reasonable child care expense under Rule 1910.16-

6(a). The order, as entered, cannot sustain a finding that the nanny is a

reasonable child care expense.2
____________________________________________


2
  In the order, the trial court set forth specific dates and corresponding
monthly net incomes for Father and Mother. See Order, filed 2/22/16, at 1-
2. The order also states, “Calculations appended.” Id., at 2. The calculations
attached to the order are three pages of guideline calculation worksheets,
each dated February 12, 2016.

  The monthly net incomes set forth in the order vary widely from the
monthly net incomes calculated in the attached guideline calculation
worksheets. For example, for the three-month period from June 1, 2015
until August 31, 2015, the monthly net income set forth in the order for
Father is $5,062.00, but in the attached guideline calculation his monthly net
income is $6,843.38. Mother’s net monthly income for this same three-
month period is $15,959.00 in the order, but in the attached guideline
calculation her monthly net income is $13,583.76. The same figures for both
parties appear in the order and attached guideline calculation worksheets for
the period beginning September 1, 2015. The incompatible figures are
inexplicable, but neither party on appeal takes issue with their
incompatibility.



                                           -3-
J-A28009-16



      Accordingly, we vacate the order and remand for proceedings

consistent with this memorandum. On remand, the trial court, if it again

finds the expense is reasonable, shall also allocate the expense of retaining

the nanny between the parties in proportion to their net incomes. See

Pa.R.C.P. 1910.16-6(a), Example.

      Order vacated. Case remanded for proceedings consistent with this

decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/7/2017




                                       -4-